internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 2-plr-104418-03 date date number release date index number corporation legend a b plan d1 y dear this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting rulings under sec_170 sec_664 sec_1223 and sec_2522 of the internal_revenue_code concerning the effect of a contribution to a charitable_remainder_unitrust crut with respect to this transaction the employee_plans office of the internal_revenue_service previously issued rulings within their jurisdiction to you the information submitted states that a was employed by corporation and was a participant in the corporation’s profit sharing plan plan for more than five years a retired from her employment on d1 the plan permits its participants to elect to have lump-sum_distributions paid out in-kind with corporation stock corporation distributed all of a’s assets in plan to her within one year of retirement currently a holds y shares of corporation stock that include net_unrealized_appreciation as defined under sec_402 the non-rollover shares a proposes to contribute the non-rollover shares to a crut a represents that the crut complies with the requirements of sec_664 and the regulations thereunder under the terms of the crut a unitrust_amount will be paid to a and b during their lifetimes the remainder beneficiaries will be public_charities as defined under sec_170 and sec_170 plr-104418-03 a ruling was requested that a will not recognize any immediate taxable_income gain_or_loss from the act of contributing the non-rollover shares received from the plan to the crut generally a donor will not recognize gain on the contribution of appreciated_property to charity however if the donee is merely carrying out a prearranged plan for the realization of the income from the donated property the donor may be taxed on the appreciation see 697_f2d_473 2d cir aff’g tcmemo_1891_579 donee obligated to sell appreciated stock received from the donor and use the proceeds to buy donor’s yacht at an inflated price in this case there is no indication that there is a pre-arranged plan involving the crut’s disposition of the shares contributed by a accordingly assuming that the crut qualifies as a charitable_remainder_unitrust under sec_664 we conclude that a will not recognize gain_or_loss as a result of her contribution of stock to the crut a ruling was requested that a will receive an income_tax deduction for the contribution of the non-rollover shares to the crut equal to the fair_market_value of the stock at the time of transfer less the present_value of a’s retained unitrust_interest sec_170 allows subject_to certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 provides in relevant part that no deduction is allowed under sec_170 for the value of a remainder_interest transferred in trust unless the trust is a charitable_remainder_trust described in sec_664 sec_1_170a-1 provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 sec_1_170a-6 provides that the fair_market_value of a remainder_interest in a charitable_remainder_unitrust shall be computed under sec_170 sec_170 reduces the amount of a charitable_contribution of appreciated_property in three situations a where there is ordinary_income or short-term_capital_gain b where there is long-term_capital_gain and the donee is a private_foundation and c where tangible_personal_property is put to an unrelated use by the donee the ruling issued by the employee_plans office states that the non-rollover shares constitute long-term_capital_gain property to a to the extent of the original net_unrealized_appreciation regardless of the time period between the date these shares were distributed from the plan and the subsequent sale or transfer date additionally the ruling issued by the employee_plans office also states that any post-distribution plr-104418-03 gain in excess of the net_unrealized_appreciation amount will be taxed at the applicable capital_gain rate based on the holding_period of the stock from the distribution date to the sale or contribution date thus if there is any post-distribution gain on the non-rollover shares and a transfers them to the crut within one year of the distribution date then such gain is short-term_capital_gain and subject_to the terms of sec_170 sec_170 provides that all contributions of ordinary_income_property must be reduced by the amount of ordinary_income that would have resulted if the donor had sold the contributed_property at its fair_market_value at the time of the contribution for purposes of sec_170 ordinary_income includes both ordinary_income and short-term_capital_gain property thus if there is any short-term_capital_gain on the non-rollover shares at the time they are transferred to the crut then the amount of a’s charitable_contribution as calculated under sec_1_664-4 must be reduced by the amount of the short-term_capital_gain pursuant to sec_170 to the extent that there is no post-distribution gain in the non-rollover shares or any such gain constitutes long-term_capital_gain because more than one year elapses between the distribution date and the date the shares are transferred to the trust a’s contribution of the non-rollover shares to the crut is not subject_to the reductions of sec_170 the amount of a’s charitable deduction however is subject_to the provisions of sec_170 which provides percentage limitations on charitable_contributions made by individuals sec_170 provides that in the case of a contribution of capital_gains property to an organization described in sec_170 to which sec_170 does not apply the total amount of contributions of such property which may be taken into account for determining the income_tax deduction shall not exceed percent of the taxpayer’s contribution_base for the taxable_year a taxpayer’s contribution_base is his or her adjusted_gross_income computed without regard to any net_operating_loss carry backs to the taxable_year sec_170 thus the amount of a’s charitable deduction as calculated pursuant to sec_1_664-4 will be limited to of her adjusted_gross_income for the taxable_year computed without regard to any net_operating_loss carry backs to that year additionally a ruling was requested that a will qualify for a gift_tax deduction upon a’s contribution of the non-rollover shares to the crut equal to the fair_market_value of the stock at the time of transfer less the present_value of a’s retained unitrust_interest revproc_2003_3 2003_1_irb_113 provides a list of those areas under the jurisdiction of the associate chief_counsel passthroughs and special industries relating to issues on which the internal_revenue_service will not issue letter rulings sec_4 of revproc_2003_3 provides that a ruling will not be issued on whether a transfer to a charitable_remainder_trust described in sec_664 that provides for plr-104418-03 annuity or unitrust payments for one or two measuring lives qualifies for a charitable deduction under sec_2522 accordingly we are unable to rule on whether a will qualify for a gift_tax deduction a ruling was requested that the non-rollover shares transferred to the crut will retain a’s cost_basis and holding_period for purposes of any subsequent sale by the crut sec_1015 provides that if the property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1_1015-1 provides that in general in the case of property acquired by gift after date whether by a transfer in trust or otherwise the basis of the property for the purpose of determining gain is the same as it would be in the hands of the preceding owner by whom it was not acquired by gift the same rule applies in determining loss unless the basis adjusted for the period prior to the date of the gift in accordance with sec_1016 and sec_1017 is greater than the fair_market_value of the property at the time of the gift in such case the basis for determining loss is the fair_market_value at the time of the gift sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code the property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person the crut’s basis in the non-rollover shares contributed by a to the crut will be determined under sec_1015 as sec_1015 provides that the crut has the same basis in the non-rollover shares as a has then under sec_1223 a’s holding_period may be added to the crut’s holding_period thus if the non-rollover shares are assets with long-term gain in a’s hands then they also constitute long-term_capital_gain assets to the crut a ruling was requested that the gain from any subsequent sale by the crut of the non-rollover shares will be exempt from immediate direct taxation to the crut assuming the crut does not have unrelated_business_taxable_income ubti in the year_of_sale and to a plr-104418-03 sec_664 provides that a crut shall for any taxable_year not be subject_to any_tax imposed by subtitle a unless such trust for such year has unrelated_business_taxable_income ubti within the meaning of sec_512 determined as if part iii of subchapter_f applied to such trust based on the facts and representations submitted we conclude that the gain from any subsequent sale by the crut of the non-rollover shares will not be subject_to tax unless the crut for the year of such sale has ubti the amount of any gain to the extent of the net_unrealized_appreciation from the sale of the non-rollover shares will be characterized as capital_gain from the sale of capital assets held in excess of months for the purposes of the distribution characterization rules described in sec_664 and sec_1_664-1 gain in excess of the net_unrealized_appreciation will be characterized according to the holding_period of the stock from the distribution date to the sale date except as specifically set forth above no opinion is expressed as to the federal tax consequences of the above described facts under any other provision of the code specifically no opinion is expressed concerning whether trust is or was a charitable_remainder_unitrust within the meaning of sec_664 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to a’s authorized representative sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
